Title: To James Madison from George William Erving, 27 August 1806
From: Erving, George William
To: Madison, James


No. 11Duplicate
Sir
St. Ildenfonso Augt. 27, 1806.

This government has received from Lisbon intelligence of an highly interesting & important nature, the circumstances of which as stated by the Prince of Peace to several foreign ministers, & to myself in an interview which I had with him yesterday, I do not delay communicating to you.
On the 4th. Inst. Lord St. Vincents commanding the English fleet off Brest received the orders of his government to quit that Station with a certain portion of his Ships, & to repair to Lisbon: He accordingly sailed on the 8th. & arrived at Lisbon on the 14th. Inst: He entered the Port with 5 sail of the line & one frigate, leaving 7 sail of the line, & the remainder of his frigates (the number not stated) cruising without.  The prince Regent & his Court, was absent on one of his usual country Excursions, & it was not known where.  Those left in authority having demanded of Lord St. Vincents the motive of his coming there with so large a force, received for answer that he had the orders of his government, but that with respect to the political object of them, he coud not speak; this they coud only learn from his Majesty’s chargé d’affaires.”  In this dilemma they thought proper to place him under a quarantine of 10 days, to give time for advising the government, & then they dispatched couriers several ways to seek for the Prince.  Thus far the facts; The conclusion drawn from them by this government on the informations which it has received, is that the purpose of the English is to carry the Prince Regent & his Court to the Brasils, & that this measure has been concerted between him & the British government.  It is certain that he has been well informed of the determination taken by the French government to invade Portugal, & as he coud not hope to make a successful resistance, it is highly probable that he may have voluntarily resorted to this measure.  But neither does it appear improbable that England may have formed the project without any previous concert with the Portuguese government, since the actual state of things may seem to justify their putting to the Prince the alternative of either going to the Brasils himself, or of acquiescing to their taking possession of them.  However this may be, such a project, if carried into Execution cannot fail to render our friendship of primary importance to the three great powers interested, & thus it is to be hoped will advance the objects of the Special Missions both in France & England.  This curious inference also arises from it; that as far back as the date of the orders to Lord St. Vincents, & which he received on the 4th. Inst., the British govt. had no hopes of concluding a peace with France; because it is not to be beleived that they woud have opened such views at all whilst any prospect of peace existed; & thus that the success of the negotiations has not depended, as is pretended, upon Mr. Fox’s death or recovery.  It will not escape observation that Lord Lauderdale did not leave England ‘till after the orders were sent to Lord St. Vincents, I beleive not till the 5th. the day after he received them.
The last Courier from Paris brings accounts of the complete organization of the new German league under the protection of France, & the dissolution of the old Constitution, accompanied by a proclamation from the Emperor of Austria renouncing his authority & title as head of the Empire, absolving himself from the duties of that station & the Princes &c from their Allegiance & services.  I have the honor to be Sir with the most perfect respect & Consideration Your very obt. St.

George W Erving


Postscript.  28th.  The information of yesterday remains undisputed; an inconsiderable mistake only in dates has occurred; the orders to Ld. St. Vincents were sent from England on the 4th. & reached him on ye. 9th., on which same day he quitted his station.  By letters from Mr. Jarvis dated 20th., I find that the true object of Lord St. Vincents is not at all understood at Lisbon; a variety of conjectures are in circulation but all remote from what has been communicated to this government.  By other letters it appears that the English have begun to provision their fleet, as tho’ for a long Voyage; They have already required 400 head of Oxen.  Whatever may be in contemplation, the probability that the Prince Regent is acting in concert with the British, is very much Strengthened by this circumstance, that the Portugueze Ambassador here has not recd a single line from his government.


GWE.

